IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42537

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 590
                                                )
       Plaintiff-Respondent,                    )    Filed: August 11, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JERRY RICHARD HYDE,                             )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                    and GRATTON, Judge
                     ________________________________________________

PER CURIAM
       Jerry Richard Hyde pled guilty to possession of a controlled substance, morphine, Idaho
Code § 37-2732(c)(1). The district court imposed a unified sentence of six years, with three
years determinate. The district court retained jurisdiction, and Hyde was sent to participate in
the rider program.
       After Hyde completed his rider, the district court suspended Hyde’s sentence and placed
him on supervised probation. Hyde subsequently violated and was reinstated on probation.
Following a second probation violation, Hyde’s probation was revoked and the district court
ordered execution of the underlying sentence, but retained jurisdiction a second time. The



                                                1
district relinquished jurisdiction upon recommendation of the rider staff. Hyde appeals, claiming
that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Hyde has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Hyde argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Hyde’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2